United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0747
Issued: July 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a February 9, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the last merit decision, dated March 20, 2015, and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2015 appellant, then a 65-year-old custodian, filed a traumatic injury
claim (Form CA-1) alleging that on December 31, 2014 she sustained a right knee and lower
extremity injury while walking and sweeping steps. She stopped work on January 13, 2015.
In a February 4, 2015 letter, the employing establishment controverted the claim,
asserting that appellant did not report the injury or file a claim until January 29, 2015, nearly a
month after the date of the injury. Also, appellant continued working full duty until
January 13, 2015 and the employing establishment could not determine the date appellant first
received medical treatment.
In an undated attending physician’s report (Form CA-20) date stamped as received by the
employing establishment on January 27, 2015, Dr. Gary S. Lewis, an attending Board-certified
family practitioner, diagnosed internal derangement of the right knee with a lateral meniscal tear.
He opined that appellant sustained the injury at work on December 30, 2014 when she “twisted
knee by going down stairs at work.”
Appellant provided a “USPS/Alignetworks” referral form to Dr. Lewis. The form notes a
December 30, 2014 knee injury. The employing establishment date stamped the form as
received on January 30, 2015.
In a February 13, 2015 letter, OWCP advised appellant to submit factual evidence
corroborating the claimed incident, and medical evidence diagnosing a right foot injury caused
by that incident. It afforded her 30 days to submit such evidence.
Appellant provided February 19, 2015 work restrictions from Dr. Lewis, and a physical
therapy prescription. In a February 24, 2015 note, Dr. Lewis cleared appellant to return to
restricted duty on February 27, 2015.
By decision dated March 20, 2015, OWCP denied the claim as fact of injury had not been
established. It found that the factual record did not support that the December 31, 2014 incident
occurred at the time, place, and in the manner alleged. OWCP mailed the decision to appellant at
her address of record.
In a letter dated December 21, 2015, postmarked December 28, 2015, and received on
January 5, 2016 appellant requested reconsideration. She contended that she had not received
the March 20, 2015 decision. Appellant submitted a January 16, 2015 employing establishment
letter authorizing emergency medical treatment by Dr. Lewis. The employing establishment
noted that, due to the exigency of the visit, it had not yet completed a Form CA-16 authorization
for medical treatment. Appellant also provided a January 17, 2015 employing establishment
accident report, and physical therapy notes dated from February 13 to May 14, 2015.
By decision dated February 9, 2016, OWCP denied reconsideration, finding that
appellant’s letter and accompanying documents did not constitute new, relevant evidence. It
found that the physical therapy notes were irrelevant to the fact of injury issue.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.3 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.4
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.5 He or she need only
submit relevant, pertinent evidence not previously considered by OWCP.6 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.7
ANALYSIS
Appellant claimed that she sustained a right knee injury in the performance of duty on
December 31, 2014. OWCP denied the claim by decision dated March 20, 2015, finding that
fact of injury had not been established. Appellant requested reconsideration by letter dated
December 21, 2015, postmarked December 28, 2015, and received January 5, 2016. She
provided a January 16, 2015 employing establishment authorization for emergency medical
treatment by Dr. Lewis, an attending Board-certified family practitioner, and a January 17, 2015
employing establishment incident report. Appellant also submitted a series of physical therapy
notes. OWCP denied reconsideration by decision dated February 9, 2016, finding that the letter
and accompanying documents did not constitute new, relevant evidence, and the physical therapy
notes were irrelevant to the fact of injury issue.
The Board finds, however, that OWCP improperly denied reconsideration, as the
January 17, 2016 employing establishment accident report constituted new evidence directly
relevant to the fact of injury issue. The employing establishment controverted the claim,
contending that appellant did not report an injury until January 29, 2015, and that it could not
determine when appellant first received medical treatment. The case will be remanded to OWCP
for reconsideration of the merits of the claim, including all evidence appellant submitted
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

5

Helen E. Tschantz, 39 ECAB 1382 (1988).

6

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

7

Annette Louise, 54 ECAB 783 (2003).

3

accompanying her request for reconsideration. Following this and any other development
deemed necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded to OWCP for additional
development consistent with this decision and order.
Issued: July 7, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

